THE THIRTEENTH COURT OF APPEALS

                                   13-15-00027-CV


                                   Alan Molnoskey
                                         v.
                                 XOG Operating, LLC


                                  On appeal from the
                    25th District Court of Gonzales County, Texas
                                Trial Cause No. 25,543


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED FOR WANT OF PROSECUTION in accordance with its opinion. Costs of

the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

June 18, 2015.